Exhibit 10.20

EMPLOYMENT AGREEMENT

(Kurt Ekert, Chief Commercial Officer, Travelport)

EMPLOYMENT AGREEMENT (the “Agreement”) dated October 21, 2011 by and between
Travelport, LP (the “Company”) and Kurt Ekert (the “Executive”).

WHEREAS, the Company and Executive previously entered into various agreements
regarding Executive’s employment;

WHEREAS, the Company and Executive wish to amend and restate the Prior
Agreements as set forth below;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the sufficiency of which is
acknowledged, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall continue to be employed by the Company for a period commencing
on October 21, 2011 and ending on October 21, 2012 (the “Employment Term”) on
the terms and subject to the conditions set forth in this Agreement; provided,
however, that commencing with October 21, 2012 and on each October 21 thereafter
(each an “Extension Date”), the Employment Term shall be automatically extended
for an additional one-year period, unless the Company or Executive provides the
other party hereto 120 days prior written notice before the next Extension Date
that the Employment Term shall not be so extended.

2. Position.

(a) During the Employment Term, Executive shall serve as the Company’s Chief
Commercial Officer (“CCO”). In such position, Executive shall have such duties
and authority as shall be determined from time to time by the Board of Directors
of Travelport Limited (the “Board”) and the Chief Executive Officer of
Travelport Limited. If requested, Executive shall also serve as a member of the
Board without additional compensation.

(b) During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board or its designee; provided that nothing herein shall preclude Executive,
subject to the prior approval of the Board or its designee, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation or any charitable organization; provided in each case,
and in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 8.

 

1



--------------------------------------------------------------------------------

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of no less than $400,000 payable in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) of up to seventy-five (75%) of Executive’s Base Salary (the “Target”)
based upon the achievement of an annual or semi-annual target(s) established by
the Board during the Employment Term, with the potential to earn up to 200% of
Target (i.e. 150% of Executive’s Base Salary) at the discretion of the Board.
The Annual Bonus, if any, shall be paid to Executive within two and one-half
(2.5) months after the end of the applicable fiscal year.

5. Employee Benefits; Relocation. During the Employment Term, Executive shall be
entitled to participate in the employee benefit plans of the Company and its
affiliates (other than annual bonus and incentive plans) as in effect from time
to time (collectively “Employee Benefits”), on the same basis as those benefits
are generally made available to other senior executives of the Company. If
Executive and the Company agree that Executive’s position should be relocated,
Executive will receive a market-competitive relocation package or
market-competitive expatriate package, as applicable, that is consistent with
Company policies and Executive’s level.

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 30 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.

(a) By the Company For Cause or By Executive Other Than as a Result of a
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation other than as a result of a Constructive
Termination (as defined in Section 7(c)); provided that Executive will be
required to give the Company at least 30 days advance written notice of a
resignation other than as a result of a Constructive Termination.



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s failure
substantially to perform Executive’s duties to the Company (other than as a
result of total or partial incapacity due to Disability) for a period of 10 days
following receipt of written notice from the Company to the Executive of such
failure; provided that it is understood that this clause (A) shall not apply if
a Company terminates Executive’s employment because of dissatisfaction with
actions taken by Executive in the good faith performance of Executive’s duties
to the Company; (B) theft or embezzlement of property of the Company or its
affiliates or dishonesty in the performance of Executive’s duties to the
Company, other than de minimis conduct that would not typically result in
sanction by an employer of an executive in similar circumstances; (C) an act or
acts on Executive’s part constituting (x) a felony under the laws of the United
States or state thereof or (y) a crime involving moral turpitude;
(D) Executive’s willful malfeasance or willful misconduct in connection with
Executive’s duties or any act or omission which is materially injurious to the
financial condition or business reputation of the Company or its affiliates; or
(E) Executive’s breach of any non-competition, non-solicitation, confidentiality
or other restrictive covenant agreements with the Company, including without
limitation the provisions of Sections 8 or 9 of this Agreement.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive:

(A) the Base Salary through the date of termination;

(B) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment; and

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (C) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 7(a)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(b) Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of
nine (9) consecutive months or for an aggregate of twelve (12) months in any
eighteen (18) consecutive month period to perform Executive’s duties (such
incapacity is hereinafter referred to as “Disability”). Any question as to



--------------------------------------------------------------------------------

the existence of the Disability of Executive as to which Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to Executive and the Company. If Executive and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and Executive shall be final and conclusive for all purposes of
the Agreement and any other agreement between any Company and Executive that
incorporates the definition of “Disability”.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

 

  (A) the Accrued Rights;

 

  (B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 4 (except to
the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company); and

 

  (C) vesting of any equity-based awards then held by Executive with respect to
the Company or its affiliates as, and to the extent, described in the definitive
documentation related to such awards.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c) By the Company Without Cause or Resignation by Executive as a result of
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s as a result of a Constructive
Termination.

(ii) For purposes of this Agreement, a “Constructive Termination” shall be
deemed to have occurred upon (A) any material reduction in Executive’s Base
Salary or Annual Bonus (excluding any change in value of equity incentives or a
reduction affecting substantially all similarly situated executives);
(B) failure of the Company or its affiliates to pay compensation or benefits
when due, in each case which is not cured within 30 days following the Company’s
receipt of written notice from Executive describing the event constituting a
Constructive Termination; (C) a material and sustained diminution to Executive’s
duties and responsibilities as of the date of this Agreement (other than any
such diminution primarily attributable to the fact that the Company becomes a
subsidiary or affiliate of another company or entity); (D) the primary business
office for Executive being relocated by more than 50 miles from Parsippany, New
Jersey or New York, New York (except pursuant to a relocation as agreed upon by
the Company and Executive) or (E) the Company’s election not to renew the
initial Employment Term or any subsequent extension thereof (except as a result
of Executive’s reaching retirement



--------------------------------------------------------------------------------

age, as determined by Company policy); provided that any of the events described
in clauses (A)-(E) of this Section 7(c)(ii) shall constitute a Constructive
Termination only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes a
Constructive Termination; provided, further, that a “Constructive Termination”
shall cease to exist for an event on the 60th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 4 (except to
the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company);

(C) subject to Executive’s execution, delivery, and non-revocation of a
separation agreement and general release substantially in the form attached
hereto as Exhibit A (“the General Release”) within forty-five (45) days
following termination of employment, and further subject to continued compliance
with the provisions of Sections 8 and 9, (x) payment of one (1) times the Base
Salary (plus, in the event Executive is terminated without Cause or resigns as
the result of a Constructive Termination within eighteen (18) months following a
Change in Control, as defined in the TDS Investor (Cayman) L.P. Agreement of
Exempted Limited Partnership, as amended and/or restated from time to time, one
(1) times the Annual Bonus at Target); (y) the executive benefits provided for
in the General Release for the period set forth therein (or a lump sum
equivalent of such benefits) and (z) a pro rata portion of any Annual Bonus at
Target, in the year of termination based upon the percentage of the fiscal year
that shall have elapsed through the date of Executive’s termination of
employment and for which Executive was not otherwise eligible for or received a
bonus under Section 4 hereof; provided, however that Executive will not be
eligible for the payment under Section 7(c)(iii)(C)(z) in the event Executive is
terminated by the Company without Cause or by Executive as the result of a
Constructive Termination (subject to the provisions of Section 7(c)(ii)) due to
Executive’s refusal to relocate more than 50 miles from New York, New York or
Parsippany, New Jersey) (together with the amount in Section7(c)(iii)(C)(x),
collectively, the “Severance Pay”). The Severance Pay shall be paid in a lump
sum as soon as practicable following the effective date of the General Release,
but no later than sixty (60) days after the termination of Executive’s
employment (i.e. the Last Day of Employment, as defined in the General Release);
provided that the aggregate amount described in this



--------------------------------------------------------------------------------

clause (C) shall be reduced by the present value of any other cash severance
benefits payable to Executive under any other severance plans, programs or
arrangements of the Company or its affiliates (which, for the avoidance of
doubt, shall exclude any cash payments related to equity in the Company or its
affiliates); and

(D) vesting of any equity-based awards then held by Executive with respect to
the Company or its affiliates as, and to the extent, described in the definitive
documentation related to such awards; provided, however, that Section 3.1 of the
Management Equity Award Agreements between Executive and TDS Investor (Cayman)
L.P. dated May 1, 2009 (“2009 LTIP”) and August 18, 2010 (“2010 LTIP”) is
deleted and replaced with the following:

Notwithstanding the foregoing in the event that:

 

  (i) a Change in Control occurs at a time when Executive is employed by the
Company, Executive shall thereupon be deemed to have vested in the unvested
Restricted Equity Units at Target (including, for the avoidance of doubt, any
Restricted Equity Units that remain unvested due to the failure in any prior
calendar year(s) to achieve the Annual Goals at Target) immediately prior to
such Change of Control (and such Restricted Equity Units shall automatically
convert to Vested Restricted Equity Units hereunder) and any Restricted Equity
Units that remain unvested after such conversion shall be forfeited.

 

  (ii) Executive’s employment with the Company is terminated by the Company
other than for Cause or by Executive as the result of a Constructive
Termination, Executive shall be deemed to have vested in the unvested Restricted
Equity Units that would have vested assuming (1) that Executive’s employment
continued for eighteen (18) months following the termination of Executive’s
employment (“Accelerated Vesting Date”), (2) that the unvested portion of the
award vests ratably on a monthly basis beginning on the January 1 (for the 2009
LTIP) and August 1 (for the 2010 LTIP) immediately preceding the termination of
Executive’s employment through the Accelerated Vesting Date over the remainder
of the performance period that ends on December 31, 2012 (for the 2009 LTIP) and
December 31, 2013 (for the 2010 LTIP), and (3) performance at Target.

 

  (iii)

Executive’s employment with the Company is terminated for any reason, except as
set forth, and to the extent provided, in Section 3.1(e)(ii), Executive shall
have no



--------------------------------------------------------------------------------

  right to further vesting of the Restricted Equity Units that are Unvested
Restricted Equity Units (and such Restricted Equity Units shall be Unvested
Restricted Equity Units notwithstanding the provisions of this Section 3.1).

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation as a result of a Constructive Termination, except as set forth in
this Section 7(c) (iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(d) Expiration of Employment Term.

(i) Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term pursuant to Section 1, unless Executive’s
employment is earlier terminated pursuant to paragraphs (a), (b) or (c) of this
Section 7 and except as set forth in paragraph (d)(ii) of this Section 7,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the day immediately preceding the next scheduled
Extension Date and Executive shall be entitled to receive the Accrued Rights.
Following such termination of Executive’s employment hereunder as a result of
either party’s election not to extend the Employment Term, except as set forth
in this Section 7(d)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(ii) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Sections 8,
9, 10 and 11(o) of this Agreement shall survive any termination of this
Agreement or Executive’s termination of employment hereunder.

(e) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 (i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

(f) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

8. Non-Competition.

(a) From the date hereof while employed by the Company and for a two-year period
following the date Executive ceases to be employed by the Company (the
“Restricted



--------------------------------------------------------------------------------

Period”), irrespective of the cause, manner or time of any termination,
Executive shall not use his status with the Company or any of its affiliates to
obtain loans, goods or services from another organization on terms that would
not be available to him in the absence of his relationship to the Company or any
of its affiliates.

(b) During the Restricted Period, Executive shall not make any statements or
perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or any of its affiliates or in any
way injuring the interests of the Company or any of its affiliates and the
Company and its affiliates shall not make or authorize any person to make any
statement that would in any way injure the personal or business reputation or
interests of Executive; provided however, that, subject to Section 9, nothing
herein shall preclude the Company and its affiliates or Executive from giving
truthful testimony under oath in response to a subpoena or other lawful process
or truthful answers in response to questions from a government investigation;
provided, further, however, that nothing herein shall prohibit the Company and
its affiliates from disclosing the fact of any termination of Executive’s
employment or the circumstances for such a termination. For purposes of this
Section 8(b), the term “Competitor” means any enterprise or business that is
engaged , at any time during the Restricted Period, or has plans to engage, at
any time during the Restricted Period, in any activity that competes with the
businesses conducted during or at the termination of Executive’s employment, or
planned or proposed to be conducted at any time during the Restricted Period, by
the Company and its affiliates in a manner that is or would be material in
relation to the businesses of the Company or the prospects for the businesses of
the Company (in each case, within 100 miles of any geographical area where the
Company or its affiliates manufactures, produces, sells, leases, rents, licenses
or otherwise provides its products or services). During the Restricted Period,
Executive, without prior express written approval by the Board, shall not
(A) engage in, or directly or indirectly (whether for compensation or otherwise)
manage, operate, or control, or join or participate in the management, operation
or control of a Competitor, (whether as an employee, officer, director, partner,
consultant, agent, advisor, or otherwise) or (B) develop, expand or promote, or
assist in the development, expansion or promotion of, any division of an
enterprise or the business intended to become a Competitor at any time during
the Restricted Period or (C) own or hold a Proprietary Interest in, or directly
furnish any capital to, any Competitor of the Company. Executive acknowledges
that the Company’s and its affiliates businesses are conducted nationally,
internationally and worldwide, and agrees that the provisions in the foregoing
sentence shall operate throughout the entire geographic territory for which
Executive performed duties for the Company or acted on the Company’s behalf
during the Executive’s employment, the United States, the United Kingdom and any
other country in the world in which the Company operated or operates during the
Restricted Period(subject to the definition of “Competitor”).

(c) During the Restricted Period, Executive, without express prior written
approval from the Board, shall not solicit any members or the then current
clients of the Company or any of its affiliates for any existing business of the
Company or any of its affiliates or discuss with any employee of the Company or
any of its affiliates information or operations of any business intended to
compete with the Company or any of its affiliates.

(d) During the Restricted Period, Executive shall not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an



--------------------------------------------------------------------------------

employee of the Company or any of its affiliates to terminate any relationship
such person may have with the Company or any of its affiliates, nor shall
Executive during such period directly or indirectly engage, employ or
compensate, or cause or permit any person with which Executive may be
affiliated, to engage, employ or compensate, any employee of the Company or any
of its affiliates.

(e) For the purposes of this Agreement, “Proprietary Interest” means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided, that ownership of less than 5%
of any class of equity interest in a publicly held company shall not be deemed a
Proprietary Interest.

(f) The period of time during which the provisions of this Section 8 shall be in
effect shall be extended by the length of time during which the Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s claim for injunctive relief. For the avoidance of doubt, if the
final result on any such claim for injunctive relief is that Executive did not
breach the terms of this Agreement, then the period of time during which this
Section 8 shall be in effect shall not be extended.

(g) Executive agrees that the restrictions contained in this Section 8 are an
essential element of the compensation Executive is granted hereunder and but for
Executive’s agreement to comply with such restrictions, the Company would not
have entered into this Agreement.

(h) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

9. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,



--------------------------------------------------------------------------------

sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement (unless this Agreement shall be publicly available
as a result of a regulatory filing made by the Company or its affiliates);
provided that Executive may disclose to any prospective future employer the
provisions of Sections 8 and 9 of this Agreement provided they agree to maintain
the confidentiality of such terms.

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

(b) Intellectual Property.

(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.



--------------------------------------------------------------------------------

(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. As of the effective
date of this Agreement, Executive hereby indemnifies, holds harmless and agrees
to defend the Company and its officers, directors, partners, employees, agents
and representatives from any breach of the foregoing covenant. Executive shall
comply with all relevant policies and guidelines of the Company, including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest. Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times bound by their most current version.

(vi) The provisions of Section 8 and 9 shall survive the termination of
Executive’s employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 or 9 would be inadequate and the Company would suffer irreparable
damages as a



--------------------------------------------------------------------------------

result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

(b) Entire Agreement/Amendments. Except as expressly set forth in this Agreement
or in any definitive documentation regarding Executive’s equity granted or
purchased pursuant to the TDS Investor (Cayman) L.P. 2006 Interest Plan, as
amended and/or restated from time to time (“the Equity Plan”) (including without
limitation the Management Equity Award Agreements), this Agreement contains the
entire understanding of the parties with respect to the employment of Executive
by the Company; provided, however, that this Agreement does not supersede any
awards made to Executive under the 2011 Executive Supplemental Bonus Plan. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

(f) Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, taking into account the provisions of Section 9 of this Agreement.



--------------------------------------------------------------------------------

(g) Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 11(g); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect thereto.

(h) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company, addressed to:

Travelport, LP

300 Galleria Parkway

Atlanta, GA 30339

Attention: Eric Bock, Chief Legal Officer

Fax: (770) 563-7878

If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.



--------------------------------------------------------------------------------

(j) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

(k) Prior Agreements. Except as expressly set forth herein, upon the
commencement of the Employment Term, this Agreement supersedes all prior
agreements and understandings (including verbal agreements) between Executive
and the Company and/or its affiliates regarding the terms and conditions of
Executive’s employment with the Company and/or its affiliates including, without
limitation, the May 18, 2010 and December 15, 2010 letter agreements between the
Company (and, in certain respects, affiliates of the Company) and Executive
(collectively, the “Prior Agreements”); provided, however, that this Agreement
does not supersede or amend the Non-Competition Agreement or Non-Solicitation,
Confidentiality and Intellectual Property Agreement that Executive signed on
May 21, 2010. The Prior Agreements are hereby terminated upon the commencement
of the Employment Term covered by this Agreement.

(l) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. The Company will reimburse Executive for any and all reasonable
expenses reasonably incurred in connection with Executive’s compliance with this
Section 11(l). This provision shall survive any termination of this Agreement.

(m) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(n) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(o) Arbitration. Except as otherwise provided in Section 10 of this Agreement,
any controversy, dispute, or claim arising out of, in connection with, or in
relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope, and enforceability of this
section, may at the election of any party, be solely and finally settled by
arbitration conducted in New York, New York, by and in accordance with the then
existing rules for commercial arbitration of the American Arbitration
Association, or any successor organization and with the Expedited Procedures
thereof (collectively, the “Rules”). Each of the parties hereto agrees that such
arbitration shall be conducted by a single arbitrator selected in accordance
with the Rules; provided that such arbitrator shall be experienced in deciding
cases concerning the matter which is the subject of the dispute. Any of the
parties may demand arbitration by written notice to the other and to the
Arbitrator set forth in this Section 11(o) (“Demand for Arbitration”). Each of
the parties agrees that if possible, the award shall be made in writing no more
than 30 days following the end of the proceeding. Any award rendered by the
arbitrator(s) shall be final and binding and judgment may be entered on it in
any court of



--------------------------------------------------------------------------------

competent jurisdiction. Each of the parties hereto agrees to treat as
confidential the results of any arbitration (including, without limitation, any
findings of fact and/or law made by the arbitrator) and not to disclose such
results to any unauthorized person. The parties intend that this agreement to
arbitrate be valid, enforceable and irrevocable. In the event of any arbitration
with regard to this Agreement, each party shall pay its own legal fees and
expenses, provided, however, that the parties agree to share the cost of the
Arbitrator’s fees.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRAVELPORT, LP By Travelport Holdings, LLC, as General Partner

/s/ Eric Bock

By: Eric Bock Title: EVP, CLO & CAO As to Paragraph 7(c)(iii)(D) above only: TDS
INVESTOR (CAYMAN) L.P. By: TDS Investor (Cayman) GP Ltd.,its general partner

/s/ Eric Bock

By: Eric Bock Title: EVP, CLO & CAO EXECUTIVE

/s/ Kurt Ekert

Kurt Ekert



--------------------------------------------------------------------------------

Exhibit A — Form of General Release



--------------------------------------------------------------------------------

AGREEMENT AND GENERAL RELEASE

Travelport Inc. (“Travelport”) and Travelport, LP (collectively, the “Company”)
and [NAME OF EXECUTIVE] (hereinafter collectively with his heirs, executors,
administrators, successors and assigns, “EXECUTIVE”), mutually desire to enter
into this Agreement and General Release (“Agreement” or “Agreement and General
Release”) and agree that:

The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and

The meaning, effect and terms of this Agreement have been fully explained to
EXECUTIVE; and

EXECUTIVE is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this Agreement; and

EXECUTIVE is being afforded twenty-one (21) days from the date of this Agreement
to consider the meaning and effect of this Agreement, and if it is executed more
than twenty-one (21) days from the date of this Agreement, it shall be null and
void; and

EXECUTIVE understands that he may revoke the general release of claims contained
in paragraph 4 of this Agreement (“the General Release of Claims”) for a period
of seven (7) calendar days following the day he executes this Agreement and the
General Release of Claims shall not become effective or enforceable until the
revocation period has expired, and no revocation has occurred. Any revocation
within this period must be submitted, in writing, pursuant to the notice
provision set forth in the Employment Agreement between Travelport, LP and
EXECUTIVE and state, “I hereby revoke my acceptance of the General Release of
Claims.” Said revocation must be personally delivered or mailed and postmarked
within seven (7) calendar days of execution of this Agreement. In the event of a
revocation of the General Release of Claims, the remainder of this Agreement
shall remain in full force and effect; and

EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release of Claims.



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 2 of 13

 

THEREFORE, EXECUTIVE and the Company, for the full and sufficient consideration
set forth below, agree as follows:

1. EXECUTIVE’s employment shall be terminated effective on the Last Day of
Employment, as defined in the attached Personal Statement of Termination
Benefits. Following his Last Day of Employment, other than as set forth below or
in the attached Personal Statement of Termination Benefits (which are provided
pursuant to the [DATE] Employment Agreement between Travelport, LP and EXECUTIVE
(the “Employment Agreement”) pursuant to the terms set forth therein), EXECUTIVE
shall not be eligible for any other payments from the Company.

2. In full satisfaction of the Company’s obligations under Section 7(c)(iii) of
the Employment Agreement, the Company agrees to provide EXECUTIVE with the
benefits set forth in the attached Personal Statement of Termination Benefits
under the captions “Accrued Rights”, “Severance Pay” and “Severance Benefits”.
The Severance Pay and Severance Benefits are subject to EXECUTIVE’s continued
compliance with the provisions of Section 8 and 9 of the Employment Agreement.
EXECUTIVE understands and agrees that he would not receive the Severance Pay and
Severance Benefits, except for his execution of this Agreement and the
fulfillment of the promises contained herein, and that such consideration is
greater than any amount to which he would otherwise be entitled as an employee
of the Company.

3. Except as set forth in Section 8(b) of the Employment Agreement, the Company
will also provide EXECUTIVE with a neutral reference to any entity other than
the Released Parties. Upon inquiry to the Human Resources department,
prospective employers (other than the Released Parties) will be advised only as
to the dates of EXECUTIVE’s employment and his most recent job title. Last
salary will be provided if EXECUTIVE has provided a written release for the
same.



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 3 of 13

 

4. Except as otherwise expressly provided by this Agreement or the right to
enforce the terms of this Agreement, EXECUTIVE, of his own free will knowingly
and voluntarily releases and forever discharges the Company, their current and
former parents, and their shareholders, affiliates (including without limitation
Orbitz Worldwide, Inc. and its subsidiaries), subsidiaries, divisions,
predecessors, successors and assigns and the employees, officers, directors,
advisors and agents thereof (collectively referred to throughout this Agreement
as the “Released Parties”, or a “Released Party”) from any and all actions or
causes of action, suits, claims, charges, complaints, promises demands and
contracts (whether oral or written, express or implied from any source), or any
nature whatsoever, known or unknown, suspected or unsuspected, which against the
Released Parties EXECUTIVE or EXECUTIVE’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can shall or may have by
reason of any matter, cause or thing whatsoever arising any time prior to the
time EXECUTIVE executes this Agreement, including, but not limited to:

 

  a. any and all matters arising out of EXECUTIVE’s employment by the Company or
any of the Released Parties and the termination of that employment, and that
includes but is not limited to any claims for salary, allegedly unpaid wages,
bonuses, commissions, retention pay, severance pay, vacation pay, or any alleged
violation of the National Labor Relations Act, any claims for discrimination of
any kind under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, Sections 1981 through 1988 of Title 42 of the United States Code, any
claims under the Employee Retirement Income Security Act of 1974 (except for
benefits that are or become vested on or prior to the Last Day of Employment,
which are not affected by this Agreement, including without limitation any
benefits under the 401(k) Plan and the Deferred Compensation Plan, as each of
such terms is defined in the attached Personal Statement of Termination
Benefits, which the Company acknowledges are fully vested and which shall be
paid in accordance with their respective terms and EXECUTIVE’s applicable
payment elections), the Americans With Disabilities Act of 1990, the Fair Labor
Standards Act (to the extent such claims can be released), the Occupational
Safety and Health Act, the Consolidated Omnibus Budget Reconciliation Act of
1985, the Federal Family and Medical Leave Act (to the extent such claims can be
released); and

 

  b. [APPLICABLE STATE(S) PROVISIONS]

 

  c. any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of his employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 4 of 13

 

Notwithstanding the foregoing release of claims in this paragraph of this
Agreement (“General Release of Claims”):

d. Nothing in the release of claims in this paragraph shall impact EXECUTIVE’s
equity granted or purchased pursuant to the TDS Investor (Cayman) L.P. 2006
Interest Plan, as amended and/or restated from time to time.

e. EXECUTIVE has a right to indemnification and advancement from and by the
Company, to the extent in existence as of the date hereof pursuant to the
Company’s by-laws, and such right to indemnification and advancement shall
survive the termination of his employment in accordance with such by-laws and
applicable law. By way of example, if EXECUTIVE is sued as a result of an
authorized action he took as an employee or officer of the Company or any of
their affiliates, the Company will advance to EXECUTIVE such sums as are
necessary to defend such action (including reasonable retainers, attorneys fees,
costs and expenses) as they become due and owing, and will indemnify EXECUTIVE
for any judgment entered against him or reasonable settlement of the litigation.

f. The Company represents that it had Directors & Officers (“D&O”) insurance
coverage, including “tail coverage”, during EXECUTIVE’s employment with the
Company, and while he served as an officer for TDS Investor (Cayman) L.P and its
subsidiaries, EXECUTIVE was covered under such D&O coverage for the period he
served as an officer. EXECUTIVE shall continue to be entitled to the benefits of
such coverage with respect to his services performed through the Last Day of
Employment, subject to the applicable terms of the applicable policies. The D&O
coverage provided by the Company will continue after the termination of
EXECUTIVE’s employment and status as an officer, and the Company presently
intends to continue such coverage indefinitely at existing levels.

5. EXECUTIVE also acknowledges that he does not have any current charge, claim
or lawsuit against one or more of the Released Parties pending before any local,
state or federal agency or court regarding his employment and his separation
from employment. EXECUTIVE understands that nothing in this Agreement prevents
him from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
EXECUTIVE is giving up any right to monetary recovery that is based on any of
the claims he has released. EXECUTIVE also understands that if he files such a
charge or complaint, he has, as part of this Agreement, waived the right to
receive any remuneration beyond what EXECUTIVE has received in this Agreement.



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 5 of 13

 

6. EXECUTIVE shall not seek or be entitled to any personal recovery, in any
action or proceeding that may be commenced on EXECUTIVE’s behalf in any way
arising out of or relating to the matters released under this Agreement.

7. EXECUTIVE represents that he has not and agrees that he will not in any way
disparage the Company or any Released Party, their current and former officers,
directors and employees, or make or solicit any comments, statements, or the
like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. Following the full execution of and the effective date of
this Agreement, the Company will direct the then-current members of the
Travelport Senior Leadership Team (“the SLT”) not to disparage EXECUTIVE and
remind the SLT of the Company’s neutral reference policy; provided, however,
that the Company’s obligation under this paragraph shall not be ongoing and will
be fulfilled once the Company directs the SLT not to disparage EXECUTIVE and
reminds them of the Company’s neutral reference policy.

8. EXECUTIVE understands that if this Agreement were not signed, he would have
the right to voluntarily assist other individuals or entities in bringing claims
against Released Parties. EXECUTIVE hereby waives that right and agrees that he
will not provide any such assistance other than assistance in an investigation
or proceeding conducted by the United States Equal Employment Opportunity
Commission or other federal, state or local agency, or pursuant to a valid
subpoena or court order. EXECUTIVE agrees that if such a request for assistance
if by any agency of the federal, state or local government, or pursuant to a
valid subpoena or court order, he shall advise the Company in writing of such a
request no later than three (3) days after receipt of such request.

9. EXECUTIVE acknowledges and confirms that he has returned all Company property
to the Company, including his identification card, and computer hardware and
software, all paper or computer based files, business documents, and/or other
records as well as all copies thereof, credit cards, keys and any other Company
supplies or equipment in his possession. Finally, any amounts owed to the
Company have been paid.

10. This Agreement is made in the State of [APPLICABLE STATE] and shall be
interpreted under the laws of said State, without regard to conflicts of laws
principles thereof. Its language shall be construed as a whole, according to its
fair meaning, and not strictly for or against either party. Should any provision
of this Agreement be declared illegal or unenforceable by any court or
arbitrator of competent jurisdiction and cannot be modified to be enforceable,
including the General Release of Claims (as defined herein), such provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect. However, if as a result of any action initiated by
EXECUTIVE, any portion of the



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 6 of 13

 

General Release of Claims (as defined herein) were ruled to be unenforceable for
any reason, EXECUTIVE shall return consideration equal to the Severance Pay and
Severance Benefits provided to EXECUTIVE under this Agreement.

11. EXECUTIVE agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Company of any liability or unlawful conduct
of any kind, all of which the Company denies.

12. This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.

13. This Agreement sets forth the entire agreement between the parties hereto,
and fully supersedes any prior agreements or understandings between the parties
other than the Employment Agreement and the Management Equity Award Agreements
(including without limitation the post-employment restrictive covenants
contained in the Employment Agreement and the Management Equity Award
Agreements), which agreements shall continue to apply in accordance with their
respective terms, except to the extent otherwise specifically provided herein.
For the avoidance of doubt, Section 11(o) (“Arbitration”) of the Employment
Agreement shall continue to apply to disputes between the parties under the
Employment Agreement, and shall apply to any disputes under this Agreement as
well, subject to the exclusion set forth in Section 11(o) of the Employment
Agreement regarding the enforcement of post-employment restrictive covenants
pursuant to Section 10 of the Employment Agreement. [In addition, EXECUTIVE
shall keep this Agreement confidential pursuant to Section 9(a)(iii) of the
Employment Agreement.]

14. EXECUTIVE agrees to cooperate with and, consistent with his other employment
obligations, to make himself reasonably available to Travelport Limited and its
General Counsel, as the Company may reasonably request, to assist it in any
matter regarding Travelport or its affiliates, subsidiaries, and predecessors,
including giving truthful testimony in any potential or filed litigation,
arbitration, mediation or similar proceeding litigation involving Travelport and
its affiliates, subsidiaries, and their predecessors, over which EXECUTIVE has
knowledge or information. The Company will reimburse EXECUTIVE for any and all
reasonable expenses reasonably incurred in connection with EXECUTIVE’s
compliance with this paragraph.

15. In consideration for the Severance Pay and Severance Benefits being provided
to EXECUTIVE pursuant to this Agreement, EXECUTIVE warrants and affirms to
Travelport that he has at all times conducted himself as a fiduciary of, and
with sole regard to that which is in



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 7 of 13

 

best interests of, Travelport and its affiliates and their predecessors. He
affirms that in conducting business for Travelport and its affiliates and their
predecessors, he has done so free from the influence of any conflicting personal
or professional interests, without favor for or regard of personal
considerations, and that he has not in any material respect violated the
Travelport Code of Business Conduct & Ethics (“Travelport Code”). Toward that
end, EXECUTIVE understands that this affirmation is a material provision of this
Agreement, and, should the Company reasonably determine that, during his
employment with the Company, EXECUTIVE has engaged in material business
practices inconsistent with the affirmation set forth herein then EXECUTIVE
agrees that he shall have committed a material breach of this Agreement, and the
Severance Pay and Severance Benefits provided to EXECUTIVE under this Agreement
shall not have been earned. In that case, EXECUTIVE shall be liable for the
return of consideration equal to such payments and benefits. A determination by
the Company pursuant to this paragraph 15 shall not be reasonable if it is later
invalidated by a final decision of an arbitrator or court of competent
jurisdiction that is not the subject of appeal.

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS
NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE. IF THIS
DOCUMENT IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF EMPLOYMENT, THEN
EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND
KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 8 of 13

 

THEREFORE, the parties to this Agreement and General Release now voluntarily and
knowingly execute this Agreement.

 

  EXECUTIVE  

 

Signed and sworn before me

this      day of             ,             

 

 

  Notary Public     TRAVELPORT, LP   By Travelport Holdings, LLC, as General
Partner   By:   Name:   Title:

Signed and sworn to before me

this      day of             ,             

 

 

  Notary Public  

 



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 9 of 13

 

PERSONAL STATEMENT OF TERMINATION BENEFITS

Date: MONTH DAY, YEAR

 

EXECUTIVE NAME:    NAME    (“you”, “your” or “EXECUTIVE”) LAST DAY OF
EMPLOYMENT:    MONTH DAY, YEAR

ACCRUED RIGHTS:

As set forth as Section 7(c)(iii)(A) and Section 7(a)(iii)(A)-(D) of the
Employment Agreement, you will receive the following basic benefits following
the termination of your employment:

 

  •  

Base Salary through your Last Day of Employment;

 

  •  

Reimbursement of unreimbursed business expenses pursuant to Travelport policy;
and

 

  •  

Employee Benefits pursuant to employee benefit plans of the Company through the
Last Day of Employment.

SEVERANCE PAY (“Severance Pay”):

Pursuant to and subject to Section 7(c)(iii)(C) of the Employment Agreement, you
will receive the following payments following the termination of your
employment:

Payment of one (1) times the Base Salary [(plus, in the event Executive is
terminated without Cause or resigns as a result of a Constructive Termination
within eighteen (18) months following a Change in Control, as defined in the TDS
Investor (Cayman) L.P. Agreement of Exempted Limited Partnership, as amended
and/or restated from time to time, the Annual Bonus at Target)] and [a pro rata
portion of any Annual Bonus at Target for the year of termination based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment and for which Executive was not otherwise
eligible for or received a bonus under Section 4.] The Severance Pay shall be
paid in a lump sum as soon as practicable following the effective date of this
Agreement and General Release, but no later than sixty (60) days after the Last
Day of Employment. For the avoidance of doubt, you will not be an employee of
the Company with respect to any of these payment(s) and thus will not be
eligible for the



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 10 of 13

 

benefits that employees are eligible to receive, including without limitation
participation in the Travelport Employee Savings Plan (“the 401(k) Plan”) and
the Travelport Officer Deferred Compensation Plan (“the Deferred Compensation
Plan”).

SEVERANCE BENEFITS (“Severance Benefits”):

Pursuant to and subject to Section 7(c)(iii)(C) of the Employment Agreement, you
will receive the following payments and benefits following the termination of
your employment:

HEALTH AND WELFARE BENEFITS:

Continued participation for twelve (12) months at active employee rates;
provided, however, that if you are eligible for another employer’s group health
plan coverage prior to the end of this period, the Company shall not be
responsible for any further payments; provided, further, however, that the
Company may, in its sole discretion, provide you with a lump sum payment in lieu
of providing a COBRA subsidy. This period shall run concurrently with COBRA, and
after the end of this subsidy, you will be responsible for the full payment of
any COBRA premiums through the remainder of your eligibility. To the extent that
these benefits are taxable to you under Section 105(h) of the Internal Revenue
Code or is subject to any other taxation or penalties under law, the Company
will provide a gross-up to you to cover any taxes or other penalties due from
you on such benefits.

FINANCIAL PLANNING BENEFITS:

Continued participation for twelve (12) months following your Last Day of
Employment. The Company shall gross-up any payments on such benefits that are
taxable to you.

OUTPLACEMENT BENEFITS:

You will be provided with executive outplacement assistance through [NAME OF
VENDOR] or another mutually-agreed outplacement vendor, at a level consistent
with Company policy. Details regarding this executive outplacement assistance
will be provided to you under separate cover.



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 11 of 13

 

EXECUTIVE RELOCATION/REPATRATION:

[In the event that you have relocated from the metropolitan New York, New York
(including Parsippany, New Jersey) area through mutual agreement with the
Company, you will be relocated or repatriated, as applicable, back to the
metropolitan New York, New York area, consistent with the terms of the
applicable Company relocation policy. In the case of a repatriation back to the
metropolitan New York, New York area from Greater London, England, in the event
that such relocation would be during your children’s school year, such
relocation will be delayed until the end of the school year and the applicable
expatriate benefits will be extended accordingly, although in such case you will
be required to take reasonable measures to mitigate any additional costs to the
Company.]

Unless otherwise defined herein, all capitalized terms set forth above shall
have the meaning set forth in the Employment Agreement. In the event of
Executive’s death or disability after the Last Day of Employment, Executive’s
estate and beneficiaries, as applicable, shall receive the pay and benefits (or
remaining portion thereof) the set forth in this Personal Statement of
Termination Benefits, subject to Executive’s (or his estate’s) execution,
delivery, and non-revocation of the General Release of Claims within the
applicable time period.



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 12 of 13

 

POST-EMPLOYMENT RESTRICTIVE COVENANTS (as set forth in Employment Agreement and
Management Equity Award Agreements):

 

Non-competition:    One (1) or two (2) years from Last Day of Employment
Non-solicitation of clients and employees:    One (1) or two (2) years from Last
Day of Employment Confidential Information:    No time limit Intellectual
Property:    No time limit

For the avoidance of doubt, the term “affiliates” in the post-employment
restrictive covenants in the Employment Agreement and your Management Equity
Award Agreements only include entities owned by The Blackstone Group to the
extent such entities are engaged in the same businesses of Travelport Limited
and its subsidiaries as of the Last Day of Employment.

EQUITY:

You will remain the owner of certain Class A-2 Interests, subject to the terms
of the applicable Management Equity Award Agreements (including any amendments
thereto), the TDS Investor (Cayman) L.P. Agreement of Limited Partnership (as
amended and/or restated from time to time), the TDS Investor (Cayman) Interest
Plan (as amended and/or restated from time to time), and any other definitive
documentation entered into by you and TDS Investor (Cayman) L.P. regarding your
equity in TDS Investor (Cayman) L.P.

TAX ISSUES:

As set forth in Section 11(g) of the Employment Agreement, this Personal
Statement of Termination Benefits is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and regulations
promulgated thereunder. To the extent that any provision in this Agreement and
General Release is ambiguous as to its compliance with Section 409A, the
provision shall be read in such a manner so that all payments under this
Agreement and General Release shall not be subject to an excise tax under
Section 409A. Notwithstanding anything contained in this Agreement and General
Release to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”,
any payment on account of your separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until no later than the first full pay period following the first
business day of the



--------------------------------------------------------------------------------

[EXECUTIVE] Agreement and General Release

[DATE]

Page 13 of 13

 

seventh month following your separation from service. In addition,
notwithstanding anything contained herein to the contrary, you shall not be
considered to have terminated employment with the Company for purposes of
causing any amount due under this Agreement and General Release to be made
unless you would be considered to have incurred a “termination of employment”
from the Company and its affiliates within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii). All amounts provided above will be subject to applicable
taxes, deductions and withholding.